UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934For the transition period from to Commission File Number 333-87696 EXOUSIA ADVANCED MATERIALS, INC. Texas 90-0347581 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 350 Fifth Avenue, Suite 5720 New York, New York,10118-5720 (Address of Principal Executive Offices, including zip code) (212) 796-4333 (Registrant’s Telephone Number, Including Area Code) Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ()No (X) Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 231.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Yes [X ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer(Do not check if a smaller reporting company) Smaller reporting company(X) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No (X) SEC 1296 (02-08) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Number of shares outstanding as of the close of business on August 20, 2010: 205,178,465 shares of common stock, $0.001 par value. EXOUSIA ADVANCED MATERIALS, INC. AND CONSOLIDATED SUBSIDIARIES REPORT ON FORM 10-Q For the Quarterly Period Ended June 30, 2010 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Unaudited Consolidated Financial Statements F-1 Item 2. Management’s Discussion and Analysis or Plan of Operation 3 Item 3.Quantitative and Qualitative Analysis About Market Risks 4 Item 4T.Controls and Procedures 4 PART II - OTHER INFORMATION Item 1.Legal Proceedings 15 Item1A. Risk Factors 16 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3.Default Upon Senior Securities 16 Item 4.(Removed and Reserved) 16 Item 5.Other Information 16 Item 6.Exhibits 16 SIGNATURES 17 PART I – FINANCIAL STATEMENTS EXOUSIA ADVANCED MATERIALS, INC. AND SUBSIDIARIES BALANCE SHEETS As of June 30, 2010 and December 31, 2010 June 30, December 31, ASSETS (unaudited) Cash and cash equivalents $ $ Accounts receivable trade, net - Prepaid expenses TOTAL CURRENT ASSETS NON-CURRENT ASSETS Fixed assets, net of accumulated depreciation of$116,446 and $55,432 as of June 30, 2010 and December 31, 2009, respectively Goodwill - Equity investment - Other assets TOTAL NON-CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Debentures payable Notes and interest payable, net of discount TOTAL LIABILITIES SHAREHOLDERS' EQUITY (DEFICIT) Series A Preferred Stock, no par value,10,000,000 million shares authorized; 3,973,042 and 0 shares issued and outstanding June 30, 2010 and December 31, 2010, respectively - Common stock $0.001 par value, 100 million shares authorized; 187,553,465 and 60,893,972 shares issued and outstanding June 30, 2010 and December 31, 2009, respectively Additional paid-in capital Capital stock payable - Treasury stock ) - Subscriptions receivable ) - Minority interest - Accumulated earnings (deficit) ) ) Total shareholders’ equity (deficit) ) TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these financial statements. F-1 EXOUSIA ADVANCED MATERIALS, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Six Months Ended June 30, 2010 and 2009 ThreeMonths Ended June 30, Six Months Ended June 30, REVENUES: Sales $ EXPENSES: Cost of Sales - General and administrative expenses Depreciation and amortization TOTAL OPERATING EXPENSES OPERATING INCOME (LOSS) OTHER INCOME (EXPENSE): Interest expense ) Other income (expense) Total Other Income & Expenses ) Net (loss) before minority interest ) Minority Interest ) - - NET INCOME (LOSS) $ ) $ ) $ ) $ ) Basic and diluted net income (loss) per share $ ) $ ) $ ) $ ) Fully diluted net income (loss) per share $ ) $ ) $ ) $ ) Basic weighted average number of shares outstanding Fully Diluted Weighted Average shares outstanding The accompanying notes are an integral part of these financial statements. F-2 EXOUSIA ADVANCED MATERIALS, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY (DEFICIT) For the Six Months Ended June 30, 2010 Preferred Stock Common Stock No. of Shares Preferred Stock Additional Capital No. of Capital Paid In Stock Treasury Subscriptions Accumulated Minority Shares Stock Capital Payable Stock Receivable Deficit Interest Total Balance, December 31, 2009 - $ - $ $ $ - $ - $ - $ $ - $ Warrants issued with debt - Warrants issued for services - Shares issued with debt - Shares issued for services - Shares issued for debt modification - Preferred stock issued for acquisition - Cost associated with issuance - Conversion of convertible preferred stock - Purchase of treasury stock - Subscription receivable - Non-controlling interest of acquisition - Net income - Balance, June 30, 2010 $ The accompanying notes are an integral part of these financial statements. F-3 EXOUSIA ADVANCED MATERIALS, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS For The Six Months Ended June 30, 2010 and 2009 Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net Income (Loss) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Capital stock issued for services - Shares/Warrants issued for services Shares issued for debt modification - Stock based compensation - Bad debt expense - Depreciation and Amortization Amortization of note discount - Change in operating assets and liabilities: Accounts receivable ) Inventory - ) Prepaid expenses - Other assets - ) Interest payableto related parties Accounts payable and accrued liabilities Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of fixed assets - ) Net cash used in investing activities - ) CASH FLOWS FROM FINANCING ACTIVITIES Payments of insurance payable - ) Payments on debt - ) Proceeds from sale of warrants - Proceeds from sale of stock - Proceeds from Notes payable Net cash provided by financing activities NET INCREASE/(DECREASE) IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ NON CASH TRANSACTIONS Merger with Evergreen Global Investments Ltd. $ $
